MEMORANDUM DECISION
                                                                           FILED
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                  Apr 26 2016, 8:24 am

regarded as precedent or cited before any                                  CLERK
                                                                       Indiana Supreme Court
court except for the purpose of establishing                              Court of Appeals
                                                                            and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Donald E. C. Leicht                                       Gregory F. Zoeller
Kokomo, Indiana                                           Attorney General of Indiana
                                                          Robert J. Henke
                                                          Deputy Attorney General
                                                          David E. Corey
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Termination of the Parent-                         April 26, 2016
Child Relationship of:                                    Court of Appeals Case No.
                                                          34A02-1509-JT-1531
I.C. (Minor Child)
                                                          Appeal from the Howard Circuit
And                                                       Court
J.C. (Mother),                                            The Honorable Lynn Murray,
Appellant-Respondent,                                     Judge
                                                          Trial Court Cause No.
        v.                                                34C01-1504-JT-104

The Indiana Department of
Child Services,
Appellee-Petitioner.



Court of Appeals of Indiana | Memorandum Decision 34A02-1509-JT-1531 | April 26, 2016          Page 1 of 12
      Riley, Judge.


                                        STATEMENT OF THE CASE

[1]   Appellant-Respondent, J.C. (Mother), appeals the trial court’s termination of

      her parental rights to I.C. (Child). 1


[2]   We affirm.


                                                         ISSUES

[3]   Mother raises two issues on appeal, which we restate as follows:


             1) Whether Mother waived her challenge of the trial court’s dispositional

                 order on vagueness grounds; and


             2) Whether Mother waived her argument that the Department of Child

                 Services (DCS) failed to provide adequate services to reunify her with

                 Child.


                               FACTS AND PROCEDURAL HISTORY

[4]   Child was born to Mother on July 20, 2007. In February of 2012, DCS

      received a report that Mother was threatening to kill Child and her other two

      younger children at Meijer in Kokomo, Indiana. Mother brought her three

      children to the store in an attempt to contact the younger children’s father, who

      was employed there. Mother appeared to be overwhelmed and unable to




      1
          Child’s biological father is unknown and is not part of these proceedings.


      Court of Appeals of Indiana | Memorandum Decision 34A02-1509-JT-1531 | April 26, 2016   Page 2 of 12
      handle the children. Mother stated that she was suffering from postpartum

      depression and was in need of medication. DCS initiated an Informal

      Adjustment and proceeded to inspect Mother’s residence, which DCS found to

      be below minimal sanitary norms and unsuitable for the children. The

      following day, after family members cleaned the residence, DCS returned the

      children to Mother’s care and later closed the initial adjustment on July 30,

      2012.


[5]   On July 26, 2013, DCS received another report alleging that Mother and her

      boyfriend yell and curse at Child and her half-siblings, that they get into

      physical fights in front of the children, that the residence is unsanitary, that

      there is a foul smell emitting from the residence, and that the stove and

      refrigerator are not working. DCS attempted to contact the family, however, all

      attempts were unsuccessful until July 31, 2013.


[6]   On July 31, 2013, DCS visited the family’s residence and observed trash on the

      front porch, sidewalk, and driveway, with two old diapers and a pair of girl’s

      bikini bottoms lying on the ground. There was a strong odor of animal feces

      and urine emitting from the residence. Mother was observed to arrive home

      with Child and her half-siblings in a vehicle without proper car-seats or boosters

      for the children. Mother did not allow DCS into the residence to check the

      living conditions and stated that they were in the process of moving in after the

      house had recently been flooded. Mother also stated that the residence was not

      suitable for the children, and they had been staying with her relatives. After

      obtaining permission from one of the relatives, who owned the family’s

      Court of Appeals of Indiana | Memorandum Decision 34A02-1509-JT-1531 | April 26, 2016   Page 3 of 12
      residence, DCS inspected the house and found it to be unsanitary and

      unsuitable for the children. Inside, DCS found a small zoo—consisting of a

      puppy, a very large potbellied pig, snakes, rabbits, and cats. DCS confirmed

      that the stove and refrigerator were not functional. Further, when DCS

      caseworkers engaged the children, they stated, contrary to Mother’s contention

      that they stayed elsewhere, that they all slept on the couch inside the residence.

      Neighbors also informed DCS that the family’s residence had not been flooded.

      When DCS caseworkers attempted to explain the allegations and discrepancies

      to Mother, she became angry, verbally abusive, and threatened them. She

      started yelling at her neighbors, whom she suspected of reporting her to DCS,

      and told them, “I have a gun and I know how to use it.” (Ex. 1, p. 2). As a

      result of the assessment, DCS caseworkers decided to remove all three children

      due to the conditions of the home, allegations of Mother’s maltreatment of the

      children, and Mother’s threatening statements and demeanor. Child was

      placed with Mother’s cousin and the two younger children were placed with

      their biological father. 2 After the children were removed, Mother informed

      DCS that she was supposed to take medication for her hormones and

      depression; however, she had not taken the medication for a long time.


[7]   On August 2, 2013, DCS filed its petition alleging that Child was a child in

      need of services (CHINS) based on unsanitary home conditions, and Mother

      and her boyfriend engaging in “physical fights” in front of Child and her half-



      2
          Child’s younger half-siblings remained with their biological father after he obtained custody over them.


      Court of Appeals of Indiana | Memorandum Decision 34A02-1509-JT-1531 | April 26, 2016               Page 4 of 12
      siblings. (DCS Ex. 3, p. 2). On the same day, the trial court held a detention

      hearing where Mother appeared with counsel. At the conclusion of the

      hearing, the trial court ordered Child to remain in the relative’s care.


[8]   On September 30, 2013, the trial court held a fact-finding hearing where Mother

      stipulated that her home was unsafe and unsanitary. The trial court adjudicated

      Child to be a CHINS. The trial court also took judicial notice of DCS’s

      preliminary report of investigation which documented concerns regarding

      Mother’s mental health and behavior and Child’s well-being while in her care.

      The trial court ordered Mother, in relevant part, to:


              a) Participate in supervised visitation with [Child]. DCS was to
                 conduct home visit of Mother’s residence and transition
                 visitation into her home if the home was found to be clean
                 and appropriate for visitation. DCS had discretion to
                 transition the visitation to semi[-]supervised and/or
                 unsupervised as appropriate.


              b) Participate in a mental health evaluation and follow the
                 recommendations of the evaluation.


              c) Participate in Homemaker services.


              d) Participate in Parent Educator services.


              e) Not utilize corporal punishment [on Child].


      (Appellant’s Br. pp. 22-23).




      Court of Appeals of Indiana | Memorandum Decision 34A02-1509-JT-1531 | April 26, 2016   Page 5 of 12
[9]    The trial court held five review hearings between February 3, 2014 and April

       20, 2015. After each review hearing, the trial court found that Mother had not

       complied with Child’s case plan, had not enhanced her parental abilities, and

       had not cooperated with DCS. As a result, the trial court changed the

       permanency plan to adoption on April 20, 2015.


[10]   On April 8, 2015, DCS filed its petition for termination. On July 13 and 27,

       2015, the trial court held evidentiary hearings. At one of the hearings, Mother

       testified that she had difficulty attending drug screenings at DCS’s office. She

       testified that she had supervised visitations on Tuesdays, Wednesdays, Fridays,

       and Saturdays, with visitation hours from 9 a.m. to noon and then from 1:30

       p.m. to 3:30 p.m. She was required to call in between 8 a.m. and 9 a.m. each

       day to inquire if she was scheduled for a random drug screen that day. She was

       required to undergo three drug screens per week, with one drug screen

       conducted anytime between 9 a.m. and 3:30 p.m. on the scheduled day in

       DCS’s office and the other two performed at her residence. On the days when

       her drug screens in DCS’s office overlapped with her visitations, Mother had

       only 90 minutes to complete her screen and proceed to the visitation. She

       stated that the time window was not enough for her to attend all appointments

       as scheduled because she had no transportation. This was the first time she

       raised the issue.


[11]   The purpose of Mother’s drug screenings was to determine if she was taking her

       prescribed medications. After Mother screened positive for cannabis in

       February and March of 2015, the purpose of the screens also became to

       Court of Appeals of Indiana | Memorandum Decision 34A02-1509-JT-1531 | April 26, 2016   Page 6 of 12
       determine if Mother was using illegal drugs. Mother further testified she had

       not contacted DCS family case manager Khristen Scircle (FCM Scircle) to

       inform her about the scheduling issue. Despite the scheduling inconvenience,

       Mother also testified that the issue had not affected her visits with Child. She

       testified that either her home-based provider, arranged by DCS, or her father

       transported her to DCS’s office for drug screenings whenever possible. Mother

       further stated that FCM Scircle never told her that she had to choose between

       taking drug screens or her visitations. Finally, FCM Scircle testified that

       Mother had not been denied any visitation time due to her having to screen on

       the same day as her visits.


[12]   On September 8, 2015, the trial court entered its Order, terminating Mother’s

       parental rights to Child and made the following findings:

               37. . . . Mother did not make herself available for drug screens
               between December 19, 2014 and January 4, 2015. . . .


               38. On February 12, 2015, Mother’s visitation with [Child] was
               suspended after she tested positive for cannabis in a drug screen
               taken [on] February 4[, 2015]. Subsequently, Mother tested
               positive for cannabis in screens taken [on] March 12 and March
               23, 2015. Mother failed to show for other scheduled drug
               screens. As a result, Mother missed most of the visits from
               February 27 through May 22, 2015.


               ****




       Court of Appeals of Indiana | Memorandum Decision 34A02-1509-JT-1531 | April 26, 2016   Page 7 of 12
               52. At times Mother was cooperative [with] drug screens
               administered at her home, but often uncooperative to being drug
               screened at the DCS office.


               ****


               59. Mother’s visitation has been inconsistent due to her refusal
               to submit to drug screens when requested or failed screens or her
               cancelling visits.


       (Appellant’s App. pp. 38-39, 43, 45).


[13]   Mother now appeals. Additional facts will be provided as necessary.


                                   DISCUSSION AND DECISION

                                                   I. Vagueness

[14]   Initially, we note that Mother appeals after the trial court’s termination of her

       parental rights to Child. However, in her appellate brief, she challenges neither

       the trial court’s findings of fact nor its conclusions thereon. Mother’s only

       contention is centered on the trial court’s dispositional order that required her

       to participate in services following the trial court’s adjudication of Child as a

       CHINS on September 30, 2013, and her difficulties in attending her

       appointments because of the alleged conflict in scheduling. As such, we

       conclude that Mother does not dispute DCS’s evidence presented at the

       termination proceeding, the trial court’s factual findings, its reliance on those

       findings, and its conclusions.




       Court of Appeals of Indiana | Memorandum Decision 34A02-1509-JT-1531 | April 26, 2016   Page 8 of 12
[15]   As to the trial court’s dispositional order, Mother specifically argues that the

       trial court’s order to “participate” in services was “unconstitutionally vague”

       because she did not “reasonably understand” the trial court’s “participation”

       requirement. (Appellant’s Br. pp. 10, 14). Mother acknowledges that the

       unconstitutional vagueness doctrine is used in criminal law context; however,

       she urges us to extend its application to the trial court’s orders in a

       “civil/juvenile context.” (Appellant’s Br. p. 10). We decline her request.


[16]   First, Mother raises the issue for the first time on appeal. She raised it neither

       with the CHINS court nor during the termination proceedings. As such, we

       conclude that Mother waived the issue. See In re B.R., 875 N.E.2d 369, 373

       (Ind. Ct. App. 2007) (failure to raise an issue with the juvenile court constitutes

       waiver of that issue on appeal), trans. denied.


[17]   Second, Mother provides no legal authority for her argument. She cited to

       several cases where criminal defendants were challenging the criminal statute

       that served as the basis of their convictions on vagueness grounds. See Lock v.

       State, 971 N.E.2d 71, 74-75 (Ind. 2012) (the defendant challenged part of

       Indiana’s motor vehicle code); Brown v. State, 868 N.E.2d 464, 467 (Ind. 2007)

       (the defendant challenged the criminal confinement statute). Mother, however,

       provided no authority permitting the application of the unconstitutional

       vagueness doctrine to court orders in civil cases. “We will not become an

       advocate for a party nor will we address argument[s] which are either

       inappropriate [or], too poorly developed or improperly expressed to be

       understood.” Thacker v. Wentzel, 797 N.E.2d 342, 345 (Ind. Ct. App. 2003)

       Court of Appeals of Indiana | Memorandum Decision 34A02-1509-JT-1531 | April 26, 2016   Page 9 of 12
       (quoting Ramsey v. Review Bd. of Ind. Dep’t of Workforce Dev., 789 N.E.2d 486, 486

       (Ind. Ct. App. 2003)). As such, we conclude that Mother waived her argument.

       See Ind. Appellate Rule 46(A)(8)(a) (an appellant must support each argument

       with cogent reasoning and citations to the authorities, statutes, and the record);

       In re J.V., 875 N.E.2d 395, 402 (Ind. Ct. App. 2007) (a party waives any issue

       raised on appeal where the party fails to develop a cogent argument or provide

       adequate citation to authority), trans. denied.


[18]   Moreover, in more than two years after the trial court issued its order, Mother

       never requested the trial court to clarify what “participation” meant. In those

       two years, the trial court conducted six CHINS review and permanency

       hearings where Mother was represented by counsel. However, Mother never

       filed a motion to clarify and never took any action to seek further guidance as to

       her alleged failure to reasonably understand the trial court’s order. To the

       contrary, the record reveals that she understood what “participation” meant as

       she attended the services, the drug screens, and visitations. Because Mother

       had no vehicle, we are mindful that the 90-minute window might not be

       realistically sufficient to attend all required appointments using public

       transportation. Nevertheless, Mother never addressed these concerns to DCS.

       In fact, she testified at the termination hearing that she never actually missed

       her visitations with Child because she had either her home-based provider or

       her father transport her to DCS’s office when needed. As such, we find no

       merit in Mother’s argument and therefore refuse to address it.




       Court of Appeals of Indiana | Memorandum Decision 34A02-1509-JT-1531 | April 26, 2016   Page 10 of 12
                                              II. Adequate Services

[19]   In her second very brief argument, Mother asserts that because DCS failed to

       recognize the alleged scheduling issue and her lack of transportation, DCS

       created a conflict and did not provide the required services. For the same

       reasons discussed above, because Mother raised the issue for the first time on

       appeal and because she did not provide a cogent argument supported by

       citations to legal authority, we conclude that she waived her second issue as

       well. See Thacker, 797 N.E.2d at 345; In re B.R., 875 N.E.2d at 373; App. R.

       46(A)(8)(a). Moreover, as we have previously noted, “[T]he responsibility to

       make positive changes will stay where it must, on the parent. If the parent feels

       the services ordered by the court are inadequate to facilitate the changes

       required for reunification, then the onus is on the parent to request additional

       assistance from the court or DCS.” Prince v. Dep’t of Child Servs., 861 N.E.2d

       1223, 1231 (Ind. Ct. App. 2007). Because Mother should have raised the

       scheduling issue with DCS or the trial court prior to the termination hearing,

       but failed to do so for more than two years, we conclude that she should bear

       the responsibility for the failure.


[20]   Waiver notwithstanding, our review of the record indicates that DCS provided

       sufficient services to reunify Mother with Child. Mother argues that DCS

       created the conflict and that she lacked the transportation to attend her drug

       screenings in the 90-minute window between her visitations. However, she

       seems to ignore the fact that DCS also arranged the home-based provider to

       transport her to DCS’s office for the screens when needed. Mother used the


       Court of Appeals of Indiana | Memorandum Decision 34A02-1509-JT-1531 | April 26, 2016   Page 11 of 12
       services many times; all she needed to do was to call the provider.

       Alternatively, when the provider was not available, Mother called her father.

       With these arrangements, as she testified, Mother did not miss any visitations

       due to the required drug screens in DCS’s office.


[21]   In sum, Mother does not challenge the trial court’s termination order or its

       findings of fact and conclusions of law. She only challenges the trial court’s

       dispositional order entered at the outset of the CHINS proceeding, essentially

       arguing that her compliance with the order was inconsistent because she had

       difficulties in attending her required appointments. Because Mother raised the

       scheduling issue and the ensuing legal arguments for the first time on appeal

       and because her arguments were not cogent and lacked support in legal

       authority, we conclude that she waived these claims.


                                               CONCLUSION

[22]   Based on the foregoing, we hold that Mother waived her challenge of the trial

       court’s dispositional order on unconstitutional vagueness grounds and waived

       her argument as to DCS’s alleged failure to provide services.


[23]   Affirmed.


[24]   Kirsch, J. and Pyle, J. concur




       Court of Appeals of Indiana | Memorandum Decision 34A02-1509-JT-1531 | April 26, 2016   Page 12 of 12